Citation Nr: 1646594	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-24 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for Dependency and Indemnity Compensation (DIC) as the helpless child of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her mother and her daughter



ATTORNEY FOR THE BOARD
J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1989.  The Veteran died in July 2011; the present Appellant is his adult daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania that granted service connection for the cause of the Veteran's death and also granted basic eligibility for Dependent's Educational Assistance (DEA), but found the Appellant to be ineligible for DIC because she is not shown to be a qualifying "helpless child."    

During the course of the appeal original jurisdiction was transferred to the RO in St. Petersburg, Florida.

In April 2016 the Appellant testified before the undersigned Veterans Law Judge in a "travel board" hearing at the St. Petersburg RO. A transcript of that hearing is of record.


FINDING OF FACT

The Appellant is married.



CONCLUSION OF LAW

The criteria for compensation or pension benefits as the "helpless child" of the Veteran have not been met.  38 U.S.C.A. § 1542 (West 2014); 38 C.F.R. §§ 3.57, 3.315, 3.356, 3.950 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board has denied the claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, the Appellant has been provided appropriate due process.  Following the denial of the claim she was provided a Statement of the Case (SOC) that articulated the reasons her claim had been denied.  She was also afforded a hearing before the Board, in which she presented oral evidence and witness testimony in support of her claim on appeal.  There are no medical questions to be resolved, so medical examination or opinion is not required.  

The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the Appellant, and that adjudication of the appeal at this point presents no risk of prejudice to her.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Evidence and Analysis

When a veteran dies from a service-connected or compensable disability, VA shall pay DIC to such veteran's surviving spouse, children and parents.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In this case, it is not in dispute that the Veteran, the father of the present Appellant, died of a service-connected disability.  The question before the Board is whether the Appellant qualifies as the "surviving child" of the Veteran.

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a  "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).

For purposes of initially establishing "helpless child" status the child's condition subsequent to the 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

In this case, the Agency of Original Jurisdiction (AOJ) denied the Appellant's claim based on a determination that she is not shown to have been permanently incapable of self-support prior to reaching age 18.  The Appellant asserts on appeal that she has actually been incapable of self-support since the age of 15.

The Appellant testified before the Board in April 2016.  During that hearing she presented supporting testimony from her mother that the Appellant was functionally incapable of self-support prior to age 18, and she presented supporting testimony from her daughter that the Appellant is still incapable of self-support.  However, the Appellant also stated during her testimony that she is presently married.  

Marriage is not a bar to the payment of pension or compensation to a helpless child under an award approved prior to April 1, 1944, but as of that date pension or compensation may not be approved for a helpless child who has married.  38 C.F.R. § 3.950.

38 C.F.R. § 3.950 is found under the heading PROTECTION and is titled "Helpless children; Spanish-American and prior wars."  The regulation was enacted under the provisions of 26 Federal Register (FR) 1608, Feb. 24, 1961.  

The history of this regulation shows that under regulations in effect in 1936 a "child" referred to a person under the age of 16, although pension could continue past that age if the child was determined to be helpless.  VA Regulation (VAR) 2502(b) (January 25, 1936).  Payments to a helpless child who married were to be discontinued as of the date preceding the marriage, based on the presumption that the helpless condition ceased as of that date; this presumption could be overcome by positive proof of continuing mental or physical condition resulting in helplessness.  VAR 2584(A)(b)(4) (January 25, 1936).

In August 1943 the regulation was amended.  The circumstances for termination by limitation of benefits for widows and remarried widows was redefined to distinguish between claims based on service rendered prior to April 21, 1898 (i.e., prior to the Spanish-American War) and claims received from that date.  VAR 2584(a)(a) (August 20, 1943).  The previous restriction against payment to a helpless child who had married was continued without change.  VAR 2584(A)(b)(4) (August 20, 1943).

In May 1944 the regulation was again amended.  From April 1, 1944, continuation of pension was allowed to a helpless child, provided that such person was insane, idiotic or otherwise physically or mentally helpless at the date of attaining the age of sixteen years and the helpless condition existed at the time of filing the claim, and further provided that such person was unmarried.  VAR 2502(B)(1)(b) (May 27, 1944), citing Publ. L. 280, 78th Congress, Act of April 1, 1944.  

The regulation was again amended in August 1948 as relates to pension for a helpless, unmarried child after age 16.  The regulation distinguished between service prior to April 20, 1898 (prior to the Spanish-American War), which concerned only helplessness at age 16, and service in the Spanish-American War, Boxer Rebellion or  Philippine Insurrection, which concerned helplessness at age 16 or at age 18.  VAR 2596(A) and (B) (August 31, 1948).  As a separate category, the VAR 2596(C) addressed Pub. L. 280, 78th Congress (Act of April 1, 1944) to state that benefits past the age of 16 would terminate on marriage, except that awards approved prior to April 1, 1944, were not subject to this provision; the application of this law was restricted to claims based on services rendered prior to April 20, 1898, or service rendered in the Spanish-American War, Boxer Rebellion or Philippine Insurrection.

The regulation was amended again in October 1948.  In relevant part, the regulation states under DEFINITIONS OF RELATIONSHIP, section 2502 (GENERAL LAW) that marriage is not a bar to payment of compensation to a child under the age of 16 years, or to a helpless child under an award approved prior to April 1, 1944, but as to awards approved on or after April 1, 1944, "compensation may not be paid to a helpless child who has married."  VAR 2502(B)(1) (October 1, 1948).

The Regulation was again amended in March 1953.  In relevant part, the amended regulation states that payments to or for a helpless child who marries shall be discontinued as of the date preceding the marriage, except where compensation or pension has been allowed on the basis of a finding that the child was helpless prior to attaining the age of 16 years and the award was approved prior to April 1, 1944. The presumption helplessness has ceased may be overcome by positive proof of continuing helplessness.  VAR 2584(A)(2)(d) (March 27, 1953).

The present 38 C.F.R. § 3.950 was distributed to VA by Transmittal Sheet (TS) 205 dated May 29, 1959.  The TS states the intent of the regulation is to extend to protected cases the benefits of any increase in rates provided in the future by amendments to the general provisions of the law, increasing the rates of compensation to persons authorized benefits and to remarried widows of the Spanish-American and prior wars.  As noted above, the regulation is styled, "Helpless children; Spanish-American and prior wars."

Review of the history of 38 C.F.R. § 3.950 demonstrates that the regulation articulates a general rule; i.e., that marriage is a not a bar to the payment of helpless child benefits under an award approved prior to April 1, 1944, but is a bar for awards approved from that date.  The title of the regulation articulates the intent of the rule; i.e., to protect helpless children from the Spanish-American and prior wars.  The regulation is accordingly relevant to all situations in which a "helpless child" has married, not just to claims arising from service in the Spanish-American War or before.

The plain meaning of the regulation shows that the bar is not lifted if a marriage terminates.  The regulation states that pension or compensation may not be paid to a helpless child who has married; it does not refer to a helpless child who is married.  The Board concludes that the clear intent of the regulation is to bar payment of helpless child benefits to a claimant whose award was approved on or after April 1, 1944, and who thereafter marries, even if the marriage subsequently terminates.
 
Whereas the Appellant in this case has married, the question of whether she was actually helpless as of her 18th birthday is moot.  The claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

While the Board is sympathetic toward the Appellant, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See Harvey, 6 Vet. App. 416, 425.   Further, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

As explained above, the Appellant is not entitled to the benefit sought because she is ineligible under the law.  Accordingly, the benefit-of-the-doubt rule does not apply in this case.


ORDER

Eligibility for death pension or compensation benefits as the helpless child of the Veteran is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


